2g department of the treasury internal_revenue_service washington c may significant index number kkakkkkkkk kkk kkk kakkekkkkkkk ke akkkkakkkkrkaraan kkk rrkkekkeekakkkkkka kkk kkk rakkkkkkkkhknankkakk kane jo ii ik a ie ss e te p yza a in re zeiss ioi ioi iiit ioi oie aisi osiris isoc ioi ie nek ete company - rank kkk kkk kh kkhhkh kk location ft -_ foi iii iiia tk ein kakkkkkkkk dea r kkhkhkkhkkhk this letter is to inform you that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december been denied has the company is the parent company of a controlled_group of entities that has or had a variety of different businesses including real_estate development ferry transportation and restaurants it originally was a common carrier of less-than-truckload general freight before its operations closed down in after many years of operating losses currently the company is in the process of liquidating its assets and paying creditors it has no remaining employees the company's business hardship reflects the hardships of two subsidiaries in the controlled_group with the ability to make contributions to the plan the company's overall inability to contribute to the plan stems primarily from the downturn in the real_estate market in location specifically it has prevented one subsidiary from enforcing a valuable contract for the sale of parcels of land to a third party in addition the market downturn has delayed the sale of another subsidiary's three parcels of land in location if the real_estate markets recover the subsidiaries could potentially sell their properties and have sufficient funds to contribute to the plan however the company has not provided the service with sufficient proof that the real_estate market will recover in in order for these subsidiaries to contribute to the plan also the company provided no plan for contributions in the meantime you were notified in a letter dated date that your request had been tentatively denied you waived your right to a conference of right in writing dated date after considering all financial information supplied by the company we have determined that the company's business hardship while substantial is not temporary furthermore even if the funding waiver were granted the company’s financial submission illustrates that it would not be able to make periodic_payments to the plan sufficient to cover both the amortization payments on the funding waiver plus the future ongoing cost of the plan therefore because the company's financial hardship does not appear to be temporary and the company is unable to satisfy future minimum_funding requirements your request for a waiver of the minimum_funding_standard for the plan_year ending december 20’ has been denied you should note that excise_taxes under sec_4971 of the internal_revenue_code code are currently due on the minimum_funding requirement for the plan_year ending december 2c pay the taxes you should file a form_5330 as soon as possible to report and this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact id - at sincerely yours u i it jr andrew e zuckerman director ep rulings agreements cc foi oi io iii i a ra a control number
